Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning et al. (EP 3,543,177).
Henning et al. shows a conveyor belt 1 having a reinforcement layer 4, a carry cover layer 2 above the reinforcement layer 4, a pulley cover layer 7 beneath the reinforcement layer 4 and disclosed in paragraph [0024] is the use of HNBR material in the carry cover layer.
Re claims 2 and 3, the shown thickness of the layers anticipates the claimed ranges.
Re claim 4, the use of a rubber matrix 8 is disclosed.
Re claim 5, paragraph [0024] also discloses the use of NBR.
Re claim 8, the use of reinforcement plies is disclosed, see paragraph [0020].
Re claim 9, three plies 5A, 5B, 5C are disclosed.
Re claim 10, paragraph [0020] also discloses the use of steel cables.
Allowable Subject Matter
Claims 6, 7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                        12/01/2022